Citation Nr: 1823263	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  15-22 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a respiratory disorder, claimed as mesothelioma, as due to exposure to asbestos.

2. Entitlement to service connection for diabetes mellitus, type 2, as due to exposure to asbestos.

3. Entitlement to service connection for hypertension, as due to exposure to asbestos.

4. Entitlement to service connection for coronary artery disease, as due to exposure to asbestos.

5. Entitlement to service connection for a right and left leg disorder, claimed as poor blood circulation, as due to exposure to asbestos.

6. Entitlement to service connection for special monthly compensation (SMC) based on the need for aid and attendance. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran's DD-214 is unavailable; however, it was determined that the Veteran had active service from November 1943 to August 1944 and service in the Naval Reserves from August 1944 to August 1951. See April 2013 Memorandum.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. A notice of disagreement was received in March 2014, a statement of the case was issued in June 2015, and a VA Form 9 was received in June 2015.

The Veteran requested a hearing before the Board but withdrew that request in December 2015. The record was held open for 60 days from the date of the originally scheduled hearing, as requested by the Veteran's attorney in a December 2015 statement. 

In February 2016, the Board remanded these claims for additional development. Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder, diabetes mellitus, type 2, hypertension, coronary artery disease, a right and left leg disorder (poor blood circulation), and SMC. The Veteran asserts his disorders are due to exposure to asbestos during service.

Inasmuch as the Board sincerely regrets another remand of this matter, the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted in the February 2016 Remand, the Veteran described his asbestos exposure during service as occurring while aboard the LST-456, working in the galley and dining area, serving officers, and indicated that asbestos was wrapped around the steam pipes to keep people from being burned. See July 2011 statement. The Board also noted that a July 2012 deferred rating decision requested that the Veteran's military occupational specialty (MOS) be reviewed to determine whether his MOS was one for which exposure to asbestos would be conceded; however, this was never completed. Importantly, while service treatment records and some personnel records have been determined to be unavailable, a document indicates the Veteran served from November 1943 to August 1944 as a mess man for the officers' mess while in the Navy aboard the LST-546.

In the February 2016 Remand, RO was instructed to determine the probability of exposure to asbestos during his service aboard the LST-546 in the course of his assigned duties as a mess man for the officers' mess, cleaning staterooms, as a relief cook and standing pantry watches. The RO was then to make a formal finding for the record regarding his exposure to asbestos during service. The RO was also instructed to afford the Veteran VA examinations for his claimed disorders. The examiner was instructed to interview the Veteran and obtain a history of his asbestos exposure, to include pre and post service exposure history.

The RO sent the Veteran letters in June 2017 and July 2017, requesting that he answer where, when, and how he was exposed to asbestos during service, names of other service persons that were with him at the time of exposure, and to report what type of work he did before and after service. The Veteran failed to respond. As noted in the February 2016 Remand, however, the Veteran had already identified for the record where, when and how he was exposed during service and records identified his MOS. The RO failed to research the Veteran's identified MOS to determine the probability of his exposure to asbestos. They also failed to make a formal finding for the record and failed to schedule the Veteran for VA examinations. 

The VA Adjudication Procedure Manual, M21-1 (Manual) provides guidance on developing asbestos exposure claims. The Manual provides a table to determine the probability of asbestos exposure by MOS, stating that if an MOS is listed as minimal, probable, or highly probable in the table, asbestos exposure is to be conceded for purposes of scheduling an examination. See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3d. 
 
Here, although the Veteran failed to respond to the letters requesting additional information, according to the Manual, the Veteran's occupational specialty as a mess man is considered to have had minimal exposure to asbestos, thereby triggering the duty to schedule the Veteran for examinations. Id. In fact, the Manual specifically states that an examination is to be scheduled if the probability of asbestos exposure threshold is met (minimal, probable or highly probable) even if the Veteran fails to respond to the development letter, and instructs that in these cases, the RO is to request the examiner to solicit an exposure history from the Veteran during the examination. See M21-1, Part IV, Subpart ii, Chapter 1, Section I, Topic 3f. The RO failed to schedule any examinations for the Veteran, as directed in both the February 2016 Remand and the Manual. 

On Remand, the Veteran should be scheduled examinations for his claimed disorders. During the examinations, the examiner should illicit from the Veteran a history of his pre and post service asbestos exposure. 

The Veteran is reminded that he is expected to attend the scheduled examinations or give proper notice in the event of cancellation. VA has a duty to assist the Veteran in obtaining information, and the Veteran has a duty on his part to cooperate with VA in developing a claim. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"). VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role. Turk v. Peake, 21 Vet. App. 565, 568 (2008). In this instance, the Veteran must aid in the development of his claims by attending the VA examinations. If the Veteran fails to attend his examinations, his claims will be decided based on the evidence of record. See 38 C.F.R. § 3.655 (2017).

Finally, as noted in the February 2016 Remand, the claim for SMC is "inextricably intertwined" with the claims for service connection remanded herein and must also be remanded again. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for appropriate VA examination(s) to determine the nature and etiology of his claimed respiratory disorder, heart disorder, hypertension, diabetes mellitus, type 2, and poor circulation of the bilateral legs. 

The claims folder must be made available for review by the examiner in conjunction with the examination. All indicated studies, including x-ray examination, should be conducted.

*The examiner should also obtain from the Veteran a history of his asbestos exposure, to include during service, and his pre and post service exposure history.*

*The examiner is hereby notified that the Veteran describes his exposure to asbestos during service as occurring while aboard the LST-456, working in the galley and dining area, serving officers, and indicated that he saw asbestos was wrapped around the steam pipes to keep people from being burned.*

Based on the examination, review of the record, and a detailed reading of test results, the examiner should provide a medical opinion as to whether it is at least as likely as not (a 50 percent probability or greater): 

a) that the Veteran has a respiratory disorder that is causally or etiologically due to service, to include in-service exposure to asbestos. 

b) that the Veteran has diabetes mellitus, type 2, that is causally or etiologically due to service, to include in-service exposure to asbestos. 

c) that the Veteran has hypertension that is causally or etiologically due to service, to include in-service exposure to asbestos. 

d) that the Veteran has coronary artery disease that is causally or etiologically due to service, to include in-service exposure to asbestos. 

e) that the Veteran has a right and left leg disorder, claimed as poor blood circulation, which is causally or etiologically due to service, to include in-service exposure to asbestos. 

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. 

The examiner must address the provisions set out in the VA Adjudication Procedure Manual M21-1R, which provides that the latency period varies from 10 to 45 years between first exposure and development of the disease. The exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease). 

A complete rationale should be given for all opinions and conclusions expressed. If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

2. Thereafter, the RO/AMC must review the claims file to ensure that the foregoing requested development has been completed. In particular, review the requested examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures. See Stegall v. West, 11 Vet. App. 268 (1998).

3. After completing the above, and any other development deemed necessary, readjudicate all of the Veteran's claims based on the entirety of the evidence. 

If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response. 

4. The case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


